Order, Supreme Court, New York County (Edward H. Lehner, J.), entered January 12, 2007, which granted plaintiff’s motion for a Yellowstone injunction, unanimously affirmed, with costs.
Under the circumstances presented, it was a proper exercise of discretion to grant plaintiff residential tenant Yellowstone relief despite the availability of RPAPL 753 (4) (see Post v 120 E. End Ave. Corp., 62 NY2d 19, 28 [1984]; see e.g. Stolz v 111 Tenants Corp., 3 AD3d 421 [2004]). Concur—Saxe, J.P., Nardelli, Buckley and Catterson, JJ.